Citation Nr: 0622791	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  03-02 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
degenerative disc disease of the cervical spine.

2.  Entitlement to an evaluation in excess of 10 percent for 
low back strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel

INTRODUCTION

The veteran had active service from March 1985 until December 
1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 Rating Decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

When this case was previously before the Board of Veterans' 
Appeals (Board) in March 2005, it was remanded to the Appeals 
Management Center (AMC) of the Department of Veterans Affairs 
(VA) for additional development. The case was subsequently 
returned to the Board for final appellate consideration.


FINDINGS OF FACT

1.  In December 2001, the veteran's cervical spine manifested 
20 degrees of forward flexion, 50 degrees of rotation 
bilaterally, 45 degrees of lateral flexion bilaterally and 30 
degrees of extension bilaterally for a combined range of 
motion of 240 degrees.  Painful motion resulted in an 
additional 10 degrees of forward flexion, 20 degrees of 
rotation bilaterally, 5 degrees of lateral flexion 
bilaterally and 10 degrees of extension.  

2.  In March 2005 the veteran's cervical spine manifested 20 
degrees of forward flexion, 20 degrees of extension, 10 
degrees of left lateral, 10 degrees of right lateral, and 20 
degrees of rotation bilaterally.

3.  The veteran's cervical spine is not ankylosed and is not 
productive of pain and limitation of motion that is the 
equivalent of ankylosis.

4.  In December 2001, the veteran's lumbar spine exhibited 50 
degrees of forward flexion, 20 degrees of extension, 20 
degrees of lateral flexion bilaterally, and 80 degrees of 
rotation bilaterally for a combined range of motion 270 
degrees without pain.  Painful motion resulted in an 
additional 30 degrees of forward flexion, 10 degrees of 
extension, 10 degrees of bilateral flexion and 10 degrees of 
rotation bilaterally.

5.  In November 2004, the veteran's lumbar spine exhibited 70 
degrees of forward flexion, 70 degrees of extension, 30 
degrees of lateral flexion bilaterally and 40 degrees of 
rotation bilaterally.

6.  In March 2005 the veteran's lumbar spine manifested 70 
degrees of forward flexion, 10 degrees of extension, 10 
degrees of left lateral flexion, and 10 degrees of right 
lateral flexion and 20 degrees of rotation bilaterally.

7.  The veteran's lumbar spine is not ankylosed and is not 
productive of pain and limitation of motion that is the 
equivalent of ankylosis.

8.  The veteran does not have ankylosis of the entire spine.

9.  The disability picture caused by the veteran's 
degenerative disc disease of the cervical spine and low back 
strain is not so unusual as to render the application of the 
regular schedular rating provisions impractical.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for degenerative 
disc disease of the cervical spine, greater than 30 percent, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5003, 5242, 5290 (2001-2005).

2.  The criteria for an increased evaluation for low back 
strain, to 20 percent, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-
4.46, 4.59, 4.71a, Diagnostic Code 5237, 5295 (2001-2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. 
§§ 5103, 5103(A) and 38 C.F.R. § 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence VA will seek to 
provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  This notification was satisfied by way of 
letters dated in November 2001 and February 2005.  

The November 2001 letter advised the veteran of what the 
evidence needs to show to substantiate his increased rating 
claim.  The letter requested names, addresses and dates of 
treatment of persons or companies who may have relevant 
records.  The November 2001 letter indicated VA was 
responsible for obtaining records from Federal agencies and 
VA would make reasonable efforts to help the veteran obtain 
other evidence.  The RO informed the veteran they had 
requested a VA examination in connection with the claims and 
had requested treatment records from the Hines VA Medical 
Center.   

The February 2005 notice of remand advised the veteran that 
the Appeals Management Center was developing additional 
evidence concerning his claims for an increased evaluation 
for the degenerative disc disease of the cervical spine and 
for an increased evaluation of low back strain.  The AMC 
requested the names, addresses and dates of treatment for all 
health care providers, VA and private, who may have records 
pertaining to the veteran's claims.  The AMC also requested 
any additional evidence not previously provided that the 
veteran may have in his possession demonstrating his cervical 
spine and low back conditions have increased in severity.  
The veteran was advised this evidence could be statements 
from doctors, lay statements describing personal 
observations, clinical findings and laboratory tests.  The 
February 2005 letter informed the veteran that the Board's 
Remand, the previous rating decisions, statements of the case 
and supplemental statements of the case were associated with 
the claims file.  The letter reminded the veteran that VA was 
responsible for obtaining records from Federal agencies and 
would make reasonable efforts to obtain private medical 
records.   

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that an effective date for the award of 
benefits will be assigned if a higher evaluation is awarded.  
Although the RO did not advise the veteran of such 
information, because the claim for an increased evaluation 
rating for the low back sprain is being granted, the RO will, 
upon issuance of this decision, assign an effective date for 
the increased rating.  Proceeding with this matter in its 
procedural posture would not therefore inure to the veteran's 
prejudice.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA outpatient treatment records and private 
medical records are associated with the claims file.  In 
addition, the veteran has been afforded VA examinations in 
connection with his claims.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim.  

In the March 2005 remand, the Board requested the AMC contact 
the veteran and obtain names, addresses and dates of 
treatment of any health care providers who treated the 
veteran for his back and spine; arrange for a VA examination 
to determine the nature and severity of the veteran's low 
back sprain and degenerative disc disease of the cervical 
spine, specifically looking at the old and revised rating 
criteria and considering factors such as pain, weakened 
movement, and fatigability; and have the RO readjudicate the 
issues.  AMC has completed all of the requested development.  
As such, the Board finds that all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained and that the case is ready for appellate review.


The Cervical Spine

The RO initially granted service connection for degenerative 
disc disease of the cervical spine in August 1994.  At that 
time a noncompensable evaluation was assigned under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Subsequently, the RO granted 
a 30 percent evaluation in February 1998.  This 30 percent 
evaluation has remained in effect since that rating decision.  
In October 2001, the veteran asserted his degenerative disc 
disease of the cervical spine has increased in severity 
warranting a higher disability rating evaluation.  Because 
the preponderance of the evidence is against the claim, the 
appeal will be denied.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on the most recent medical findings 
concerning the current level of the veteran's disability.


Where a law or regulation changes after the claims have been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so. See 
VAOGCPREC 7-2003. The Board will therefore evaluate the 
veteran's service-connected spine disabilities under both the 
former and the current schedular criteria, keeping in mind 
that the revised criteria may not be applied to any time 
period before the effective date of the change. See 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000; 
Green v. Brown, 10 Vet. App. 111, 117 (1997).

The veteran's cervical spine disability was previously rated 
under Diagnostic Code 5003 for Arthritis, Degenerative and 
Diagnostic Code 5290 for limitation of motion of the cervical 
spine.  Diagnostic Code 5003 for degenerative arthritis has 
remained essentially unchanged and mandates the disability be 
rated upon the limitation of motion of the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
If the disability is noncompensable under the appropriate 
Diagnostic Code for the joint involved, a 10 percent rating 
will be for application for such major joint or group of 
minor joints affected by limitation of motion.  Id.  
Limitation of motion needs to be objectively shown by 
findings such as swelling, muscle spasm, or painful motion.  
Id.  In the absence of limitation of motion, a 10 percent 
evaluation is warranted for x-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups and a 
20 percent evaluation is warranted with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints with occasional incapacitating exacerbations.  Id. 

At the time of the veteran's claim, the appropriate 
Diagnostic Code for limitation of motion of the cervical 
spine was Diagnostic Code 5290.  However, regulations 
relating to the cervical spine have been changed twice since 
the time the veteran requested an increased evaluation in 
October 2001.  These changes became effective on September 
23, 2002, and on September 26, 2003. See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 
5292, 5293, 5294, 5295) (2002); 67 Fed. Reg. 54345 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a (Diagnostic Code 5293) 
(2003); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 
5239, 5240, 5241, 5242, 5243)(2004).  

Under the rating criteria in effect in 2001, a 10 percent 
evaluation was for assignment for slight limitation of motion 
of the cervical spine, a 20 percent evaluation was warranted 
for moderate limitation of motion and a 30 percent evaluation 
was warranted for severe limitation of motion of the cervical 
spine. 38 C.F.R. § 4.71a, Diagnostic Code 5290.  An 
additional 10 percent was granted if there was a demonstrable 
deformity of the vertebral body.  Ratings higher than 30 
percent were available under Diagnostic Code 5287 upon a 
showing of ankylosis, or immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  For example, a 
30 percent rating was for assignment for favorable ankylosis 
of the cervical spine and a 40 percent evaluation was for 
assignment for unfavorable ankylosis of the cervical spine. 
38 C.F.R. §  4.71a, Diagnostic Code 5287 (2001 and 2002).

The changes in the regulations effective September 23, 2002 
did not alter the schedular criteria for limitation of motion 
of the cervical spine under Diagnostic Code 5290.  However, 
effective September 23, 2002 the schedular criteria used to 
evaluate intervertebral disc syndrome were amended.  The 2002 
changes to Diagnostic Code 5293 for intervertebral disc 
syndrome provided for evaluations between 10 and 60 percent 
based on the frequency and total duration of incapacitating 
episodes. An incapacitating episode is defined as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  

Under Diagnostic Code 5293, a 10 percent evaluation was for 
assignment with incapacitating episodes having a total 
duration of at least one week, but less than two weeks during 
the past twelve months; a 20 percent evaluation was assigned 
for incapacitating episodes having a total duration of at 
least two weeks, but less than four weeks during the past 
twelve months; a 40 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the past twelve 
months; and a 60 percent evaluation was assigned for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  That Diagnostic Code 
also provides an alternative method for evaluating 
intervertebral disc syndrome by providing for separate 
evaluations for chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities in assigning whichever method results in the 
higher evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).

As for neurological disabilities, evaluations were generally 
assigned based on whether the paralysis of a particular nerve 
is complete or incomplete.  For example, under the Diagnostic 
Codes pertaining to the upper radicular group, the middle 
radicular group, the lower radicular group and the 
musculospiral nerve, a 20 percent evaluation was assigned for 
mild incomplete paralysis; a 30 and 40 percent evaluation for 
moderate incomplete paralysis of the minor and major 
extremity, respectively; and a 40 and 50 percent evaluation 
for severe incomplete paralysis of the minor and major 
extremity, respectively.  For complete paralysis with 
involvement of the minor extremity a 60 percent evaluation 
was warranted and for complete paralysis with involvement of 
the major extremity a 70 percent evaluation was warranted.  
38 C.F.R. § 4.125a, Diagnostic Codes 8511, 8512, 8514 (2003).

Effective September 26, 2003, the Diagnostic Codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome).  The changes 
effective September 26, 2003, provide for a General Rating 
Formula for Diseases and Injuries of the Spine that assign 
evaluations with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by the residuals of the injury or disease.  
Under this formula, a 30 percent evaluation is assigned when 
forward flexion of the cervical spine is 15 degrees or less 
or there is favorable ankylosis of the entire cervical spine.  
A 40 percent evaluation is assigned when there is unfavorable 
ankylosis of the entire cervical spine.  A 100 percent 
evaluation is warranted when there is unfavorable ankylosis 
of the entire spine.  In rating limitation of motion, the 
Board must also consider a veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability.  38 C.F.R. §§ 4.40, 
4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The veteran underwent a VA Examination in December 2001.  
During this examination the veteran complained of neck pain 
"all the time" aggravated by twisting, turning and bending.  
The veteran indicated the pain occasionally radiated into the 
left shoulder and down into the lumbar area.  The examination 
revealed normal curvature of the cervical spine with a normal 
range of motion.  The examiner noted that pain was provoked 
by some activity.  For example, the veteran had 20 degrees of 
anterior flexion with no pain and an additional 10 degrees of 
anterior flexion with pain.  The veteran also had 50 degrees 
of rotation bilaterally without pain and an additional 20 
degrees of rotation bilaterally with pain.  There was 45 
degrees of lateral flexion bilaterally without pain and 5 
degrees more with pain.  There was 30 degrees of posterior 
extension with no pain and 10 degrees more with pain.  The 
final diagnosis was degenerative joint disease of the 
cervical spine. The x-ray performed in connection with the VA 
examination showed minimal neural foramina encroachment of 
C5-C6.

The veteran underwent another VA examination in March 2005 to 
evaluate the current severity of his cervical spine 
disability.  The examiner found the veteran had normal 
posture with some increased lumbar lordosis.  Forward flexion 
was found to be 0-20 degrees with pain in the left upper 
trapezius area and relief at less than 20 degrees.  Extension 
was 0-20 degrees with pain in the left upper trapezius area 
and relief at less than 20 degrees.  Lateral flexion was 0-10 
bilaterally with pain in the left upper trapezius area and 
relief at less than 10 degrees.  Rotation of 0-20 degrees 
bilaterally was found with pain in the left trapezius area 
and relief at less than 20 degrees.  The examiner noted pain 
was the major limiting factor.  No weakness or altered 
sensation was noted.  There was some mild loss of range of 
motion. The examiner reported pain and left trapezius 
tenderness but no trigger points or spasms were noted.  

A neck x-ray was performed with the March 2005 VA 
examination.  This x-ray found the vertebral body height to 
be normal.  Degenerative changes were present with disc space 
narrowing at C4-C5 and to some extent at C5-C6.  There was 
exit foraminal bony encroachment on the oblique views.  The 
prevertebral soft tissues appeared normal.  The final 
impression was degenerative changes at C4 to C6 with no 
fractures or dislocation.  The VA examiner diagnosed 
cervicalgia with no focal neurologic deficits.

The record reflects the veteran was continually seen at VA 
medical centers and hospitals for treatment of the 
degenerative disc disease of the cervical spine and 
associated pain.  While these progress notes often indicate 
limitation of motion, they fail to specify the range of 
motion in degrees and as such are not probative in 
ascertaining the range of motion for rating purposes.  The 
complaints of pain, however, were considered in evaluating 
the claim.  Significantly, the veteran consistently presented 
for treatment of pain and often described the pain as 
constant and aching, and rated it as 6 out of 10 at best and 
10 out of 10 at its worst.  Additionally, in March 2005 the 
veteran underwent paraspinal muscle trigger point injections 
for chronic neck pain.  

A review of the evidence of record discloses that the veteran 
does not meet the criteria for a higher evaluation for his 
cervical spine disability under the criteria in effect when 
he filed his claim.  Under those criteria, a higher 
evaluation of 40 percent is warranted upon a showing of 
unfavorable ankylosis.  The evidence of record illustrates 
limitation in motion, however fails to document any ankylosis 
or limitation of motion which would be tantamount to 
ankylosis.  

As for an evaluation in excess of 30 percent based on the 
criteria in effect as of September 2002, the Board similarly 
finds that the veteran is not entitled to a higher evaluation 
under the revised criteria for intervertebral disc syndrome.  
The evidence for consideration has not demonstrated that the 
veteran's cervical spine disability has produced any 
incapacitating episodes during the past year.  The only 
record of an incapacitating episode is a prescription dated 
in August 1998 ordering 3 days of bed rest due to neck pain.  
However, the severity of a disorder such as is at issue here 
is to be assessed upon its impact upon the veteran's 
employability, and a short period of worsening is not 
indicative of such a sustained diminution of employment 
capability.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Ardison v. Brown, 6 Vet. App. 405 (1994).  
As discussed above, the veteran is not shown to have 
ankylosis of the cervical spine.  Nor are there neurological 
manifestations such that he would be entitled to an 
evaluation in excess of the currently assigned 30 percent 
evaluation.  As such, a higher evaluation under the revised 
criteria effective September 23, 2002 is not warranted.   

A higher evaluation under the schedular criteria in effect as 
of September 2003 is also not warranted.  Under the General 
Rating Formula for Diseases and Injuries of the Spine, a 40 
percent evaluation contemplates a finding of unfavorable 
ankylosis of the entire cervical spine, a clinical finding 
not shown to be present in the veteran's case.  An evaluation 
in excess of 40 percent requires unfavorable ankylosis of the 
entire thoracolumbar spine for a 50 percent evaluation and 
unfavorable ankylosis for the entire spine for a 100 percent 
evaluation.  As discussed above, the veteran has a limited 
range of motion of the cervical spine, however, does not 
present with ankylosis of the cervical spine.  Thus, the 
veteran is not entitled to an evaluation in excess of 40 
percent under the General Rating Formula for Diseases and 
Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 
5243.

As for an evaluation under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, again the veteran is not shown to have had any 
incapacitating episodes during the course of his appeal.  He 
is also not shown to have any associated objective neurologic 
abnormalities, for example bowel or bladder impairment, that 
would warrant a separate evaluation under an appropriate 
Diagnostic Code.  Therefore, the preponderance of the 
evidence does not demonstrate that the veteran is entitled to 
an evaluation in excess of 30 percent for his cervical spine 
disability.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).





Lower Back Strain

Service connection for a low back strain was granted by an 
August 1994 rating decision.  At that time, the disability 
was found to be noncompensable.  Subsequently in June 1995, 
the RO granted an increased rating evaluation of 20 percent 
under Diagnostic Code 5295.  This 20 percent evaluation was 
continued through October 1999.  In October 1999, the RO 
reduced the disability evaluation to 10 percent finding the 
condition had improved.  The 10 percent evaluation has been 
in effect since the October 1999 rating decision.  The 
veteran contends his lower back strain has worsened and seeks 
an increased evaluation.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and the claim will be granted on this 
basis.  A 20 percent disability evaluation will be assigned.  
38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 
(1993) (Observing that under the "benefit-of-the-doubt" rule, 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the claimant shall 
prevail upon the issue).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Board must also consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  38 C.F.R. 
§§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As noted above the regulations used to evaluate diseases and 
injuries of the spine have changed twice, effective on 
September 23, 2002, and on September 26, 2003. See 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 
5291, 5292, 5293, 5294, 5295) (2002); 67 Fed. Reg. 54345 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a (Diagnostic 
Code 5293) (2003); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243)(2004).

At the time of submission of the veteran's claim in 2001, 
lumbosacral strain was evaluated under Diagnostic Code 5295.  
Under this Diagnostic Code, a noncompensable rating was 
assigned for lumbosacral strain with slight subjective 
symptoms only.  A 10 percent evaluation was for assignment 
with characteristic pain on motion, a 20 percent evaluation 
was for assignment with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral in standing 
position.  A 40 percent evaluation was for assignment for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.  Ratings higher than 40 
percent were available under Diagnostic Code 5289 upon a 
showing of unfavorable ankylosis of the lumbar spine.  

The veteran's low back strain has not been characterized as 
intervertebral disc syndrome.  Since the September 2002 
changes involved changes in the evaluation of intervertebral 
disc syndrome, and the veteran's back has not been 
characterized as intervertebral disc syndrome, the changes in 
the schedular criteria used to evaluate intervertebral disc 
syndrome effective September 23, 2002, are not for 
application in this case. 

Effective September 26, 2003, however, a General Rating 
Formula for Diseases and Injuries of the Spine assigns 
evaluations with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by the residuals of the injury or disease.  
Under this formula, a 10 percent evaluation is for assignment 
with forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees or a combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour or vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
evaluation is for assignment when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees or with a combined range of motion 
not greater than 120 degrees or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis or 
abnormal kyphosis.  A 40 percent evaluation is for assignment 
when forward flexion of the thoracolumbar spine is 30 degrees 
or less or for favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is for 
assignment upon a showing of unfavorable ankylosis of the 
entire thoracolumbar spine and a 100 percent evaluation is 
for assignment for unfavorable ankylosis of the entire spine.  

The veteran was afforded a VA examination in December 2001.  
During this examination, the veteran stated his lumbosacral 
pain radiated into the buttocks and thighs but not down the 
legs.  An MRI of the lumbar spine revealed bulging discs but 
the examiner noted there was no history of surgery on the 
lumbar spine.  The veteran complained of continuous low back 
pain, aggravated by bending, walking or sitting for prolonged 
periods of time.  However, the examiner found normal 
curvature of the lumbosacral spine with a normal range of 
motion.  The examiner indicated pain was provoked by motion 
and recorded findings of 50 degrees of anterior flexion with 
no pain and an additional 30 degrees of anterior flexion with 
pain.  There were 20 degrees of bilateral flexion without 
pain and 10 more degrees of lateral flexion with pain.  There 
were 80 degrees of rotation bilaterally without pain and an 
additional 10 degrees of rotation with pain.  There was 20 
degrees of posterior extension without pain and 10 degrees 
more with pain.  Straight leg raising test was positive on 
the left and negative on the right. The examiner noted the 
veteran had a normal gait and no muscle spasm.  The diagnosis 
was lumbosacral spine strain.

A September 2004 VA MRI found the L2 through L5 vertebral 
bodies exhibited normal height.  There was minimal decrease 
in the anterior height of the L1 vertebral body suggestive of 
normal variant.    

In November 2004, the veteran was seen at the VA spine 
clinic.  During this appointment, the veteran indicated pain 
had been tolerable for the past couple of months.  The 
veteran noted some pain traveling to his right buttock.  The 
physician found flexion and extension of 70 degrees, rotation 
was 20 degrees and 20 degrees with left paraspinous pain, 
lateral movement was 15 degrees with 15 degrees with left 
paraspinous pain and dorsiflexion at 45 degrees.  Motor 
strength was 5/5 in all areas.  There was no spinous process 
tenderness, loss of lordotic curvature and no elevation of 
the hips.  There were moderate left paraspinous spasms at L3-
L5.  No pain was noted with heel waking and mild 
musculoskeletal pain was present with raised toe walking.  
Reflexes were 3/4 bilaterally.  Gross sensation was slightly 
decreased over the right dorsal and lateral foot with 
negative Babinski and negative clonus.  The assessment was 
ruptured disc of L5-S1 with associated left paraspinous 
spasm.  A March 2005 VA progress note found forward flexion 
of 80 degrees, backward flexion of 40 degrees, and side 
bending of 40 degrees.  

The veteran's most recent VA examination was performed in 
March 2005 to evaluate the current severity of his 
thoracolumbar spine disability.  This examination found 
forward flexion of 0-70 degrees with pain in the left and mid 
lumbosacral spine area, with relief at less than 70 degrees.  
Extension was found to be 0-10 degrees then pain as noted for 
the findings of forward flexion.  Lateral flexion bilaterally 
was 0-10 degrees with left mild soreness and relief at the 
neutral position.  Rotation was 0-20 degrees bilaterally with 
mild soreness in the left lumbosacral spine area and relief 
at the 0 position.  The veteran reported that performing 
daily activities, such as mowing and shoveling worsened the 
pain.  He indicated he tolerated swimming well and did so for 
fitness purposes.  The examiner noted left trapezius diffuse 
tenderness with no trigger points.  There was mild tenderness 
over the lumbosacral spine and to the left of the sacroiliac 
joint.  No spasm or weakness was present.  Motor strength was 
5/5 bilaterally in all limbs.  No atrophy was noted.  The 
examiner described the veteran as muscular and well 
developed.  The veteran's gait was normal.  

A Magnetic Resonance Imaging test (MRI) was performed in 
conjunction with the March 2005 VA examination.  This MRI 
revealed no abnormalities at the L2-L3 level.  There was some 
thickening of the ligamentum flavum and minimal narrowing 
coronal dimension vertebral canal at the L3-L4 level.  There 
was some thickening of ligamentum flavum and minimal 
narrowing sagittal dimension vertebral canal at the L4-L5 
level.  At the L5-S1 level there was some thickening of 
ligamentum flavum, several millimeters of retrolisthesis of 
L5 on S1 and mild to moderate right paracentral posterior 
disc herniation with some caudad migration of disc fragment 
in anterior extradural space.  

The VA examiner diagnosed lumbar strain with no focal 
neurologic findings.  The function was preserved although the 
veteran reported pain that was constant and worsened with 
normal activity.  The examiner noted the veteran had chronic 
pain from fibromyalgia per medical record review.  

The veteran also had a consultation with VA Physical Medicine 
and Rehabilitation specialists in March 2005.  During this 
consultation the veteran complained of pain radiating in to 
bilateral buttocks, greater in the left side.  He indicated 
the pain increased with activity such as lifting and with 
excessive sitting or standing.  The veteran reported control 
of backward bending.  He related his pain decreased with 
heat, medication and aquatic exercise.  The veteran rated the 
pain as 8 out of 10.  The physician found independent 
heel/toe gait without difficulty, lumbar spine had forward 
flexion of 80 degrees, backward flexion of 40 degrees and 
side bending of 40 degrees bilaterally.  There was spinal 
tenderness in the left paracervical region.  There was 
paraspinal muscle spasm and left paracervicals, and bilateral 
lumbosacral spine.  Motor strength was 5/5 in all extremities 
and deep tendon reflexes were 2/4 in patellar, achilles and 
biceps bilaterally.  Straight leg raising was 45 degrees in 
the right and 50 degrees in the left.  The assessment was 
lower back pain due to L5-S1 disc extrusion without 
radiculopathy and paracervical neck pain.  

Over the years the veteran was often seen at VA outpatient 
clinics and VA hospitals for treatment of his low back strain 
and associated pain.  During these visits, the veteran 
complained of constant, and at times excruciating, pain which 
he rated as 6 out of 10 on his best days and 10 out of 10 at 
its worst.  The veteran was encouraged to exercise and 
prescribed pain medications to alleviate his pain.  The 
veteran indicated he could perform most daily activities, but 
did express difficulty with driving, shoveling snow, and 
lifting.  The veteran denied leg weakness, incontinence and 
other symptoms.    

Examining the evidence in light of the criteria in place at 
the time the veteran filed his claim in October 2001, the 
Board finds an increased evaluation is warranted.  The 
December 2001 VA examination documents some loss of lateral 
spine motion.  Medical records from 2004 and 2005 indicate 
the veteran presented with muscle spasms which is required 
for a 20 percent evaluation.  There is no evidence of listing 
of the spine, a positive Goldthwaite's sign, marked 
limitation of motion on forward bending or loss of lateral 
motion with osteoarthritic changes or narrowing of the joint 
space or abnormal mobility on forced motion required for a 40 
percent rating.

Some of the competent medical evidence indicates the veteran 
would also meet the criteria for a 20 percent evaluation 
under the revised criteria of the general rating formula.  
For example, in December 2001, the veteran was demonstrated 
to have forward flexion of 50 degrees and an additional 30 
degrees with pain.  Thus the veteran's forward flexion 
without pain would qualify him for a 20 percent evaluation.  

Subsequently, however, the veteran presents with findings 
which appear to indicate the veteran's low back strain has 
improved, and the disability picture is thus not supportive 
of a rating greater than 20 percent.  The November 2004 VA 
treatment record recorded forward flexion of 70 and a 
combined rating of 280.  The most recent record, the March 
2005 VA examination, also found forward flexion of 70 degrees 
and a combined rating of 140 degrees.  However, both the 
November 2004 treatment record and the March 2005 VA 
examination noted the findings included painful motion, 
particularly in the left side.  These records also document 
the presence of muscle spasms, although no change in gait was 
documented.

Given the fact that the veteran's low back strain previously 
warranted a 20 percent evaluation, the documented continual 
treatment for pain and the December 2001 VA examination which 
contains findings consistent with an increased evaluation, 
the Board finds the evidence is at least in equipoise.  As 
such, the benefit of the doubt will be given to the veteran 
as the law requires and an increased evaluation of 20 percent 
for low back sprain will be granted.   

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  
Although the veteran included letters from potential 
employers indicating the veteran's back pain prevented him 
from being employed, the record also reflects the veteran is 
currently employed.  The veteran also reported frequent 
visits to the Emergency Room for shots and leave from work 
(2-3 days at a time; approximately 10-15 days during the last 
year).  There is no objective evidence of any symptoms due to 
the veteran's degenerative disc disease of the cervical spine 
and low back strain that are not contemplated by the rating 
criteria.  As discussed above, there are higher ratings for 
spine disabilities, but the required manifestations have not 
been shown in this case.  Nor is there evidence of record 
that presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Consequently, the Board concludes that referral 
of this case for consideration of the assignment of an 
extraschedular rating is not warranted. See Floyd v. Brown, 8 
Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996). (When evaluating an rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.)  


ORDER

An evaluation in excess of 30 percent for degenerative disc 
disease of the cervical spine is denied.

An evaluation of 20 percent for low back strain is granted.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


